DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed August 8, 2022.  Claims 4 and 9 have been amended.  Claims 2-21 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on August 6, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter
Claims 2-21 are allowed.

The present invention discloses a mobile device with a display, processor(s), and memory: identifies a retail machine configured for wireless communications based on broadcasted information transmitted by the retail machine and including an identifier corresponding to the retail machine; transmits the identifier to a server and receives from the server an electronic communication including a promotional offer for products or services offered by the retail machine; displays the promotional offer; detects selection of a promotional offer; receives a notification from the retail machine that a product or service was provided by the retail machine for a user of the mobile device; transmits confirmation information associated with the notification to the server, receives promotion validation information from the server indicating validation of the promotional offer; and based on the promotion validation information, displays information confirming application of the promotional offer.

Claim 2 is allowed because no prior art alone or in combination fails to teach or suggest or otherwise make obvious, all the limitations comprising:
in response to receiving the notification information associated with the provision of the product by the retail machine:
capturing, with a camera or scanner of the mobile device, an image or scan of the product provided by the retail machine, the image or scan including a product code of the product provided by the retail machine; and
transmitting to the server via the communications unit of the mobile device the product code of the product provided by the retail machine and the notification information associated with the provision of the product; and
in response to transmitting the product code and the notification information to the server:
receiving, via the communications unit, promotion validation information from the server indicating validation of the respective promotional offer of the one or more promotional offers; and 
based on the promotion validation information, displaying on the display information confirming application of the respective promotional offer.

Independent claims 20 and 21 are allowable based on a similar rationale. Dependent claims 3-19 are allowable based on the same rationale as the claims they depend.

The Examiner notes the applicant’s invention is directed to patent eligible subject matter under 35 U.S.C. 101.  The additional limitations that when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to 'significantly more' than an abstract idea.  Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform in on the Internet.  The applicant has incorporated the features of a communications unit, wireless communication, application executing on the mobile device, retail machine, server and camera demonstrates the invention is rooted in computer technology.  Furthermore, the applicant’s specification discloses the following advantages of the invention:  “The payment processing system 100 harnesses the connectivity of the mobile device 104 to communicate with the payment module 124, which has neither a dedicated communication connection nor a long-range communication transceiver. As such, the mobile device 124 acts as a relay between the payment module 124 and the server system 108. Furthermore, leveraging the connectivity of the mobile device 104 helps to keep costs down from the point of view of the operator of the automatic retail machine 122.” (paragraph 0035) and “After obtaining the product code, the mobile device transmits (1226) the product code to the server. In response to transmitting the product code, the mobile device: receives promotion validation information from the server; and displays the promotion validation information on the display, where the promotion validation information indicates whether the respective promotion offer was validated. In some implementations, the mobile device 104 or a component thereof (e.g., the product code processing module 242, Figure 2) either validates the obtained product code or sends the obtained product code to the server 108 for validation. In some implementations, the mobile device 104 or a component thereof (e.g., the information relaying module 244, Figure 2) sends the transaction completion notification or a portion thereof to the server 108 regardless of whether the user follows the prompt and the mobile device 104 ultimately obtains the product code. In some implementations, the server 108 determines whether conditions for the respective promotional offer have been based on the transaction and the product code. For example, the server 108 determines whether the proper product code was obtained for the respective promotional offer, whether the respective promotional offer has expired, whether the user has fulfilled a buy N items get one free condition, whether the user has fulfilled cross-promotion condition, and/or the like. In some implementations, the offer is validated and applied by the server 108 to the user’s account.” (paragraph 0136).   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 2-21 rejected on the ground of nonstatutory double patenting have been withdrawn.  
Objections to claims 3 and 9 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Software Bring Big Change for College’s Vending, Automatic Merchandiser
The article discloses “The software allows both "inclining" and "declining" balance plans. The "inclining" balance plan is a prepaid plan that most resident students use. The individual's account balance is automatically adjusted with every purchase. The "declining" balance plan works similar to a credit or debit card; the cardholder is billed periodically by the school. Most commuter students, staff and faculty have "declining" balance plans.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682